BROWNING, J.
E.S. (Appellant), who is the incarcerated father of a minor child, J.S., appeals the circuit court’s order denying his petition for writ of habeas corpus. The gravamen of Appellant’s petition is that his attorney, who was appointed by the trial court to represent him in the civil proceedings that led to the adjudication of J.S. as dependent and the placement of the child in long-term relative custody, was ineffective. The trial court denied the petition pursuant to S.B. v. Dep’t of Children & Families, 851 So.2d 689 (Fla.2003). In that decision, the Supreme Court of Florida stated:
We conclude that in civil dependency proceedings which do not involve the possibility of criminal charges against the parent or the permanent termination of parental rights, there is no right to pursue a collateral proceeding questioning the competency of court-appointed counsel.
Id. at 694. Because the civil dependency proceedings relating to J.S. and Appellant did not involve the possibility of criminal charges against Appellant or the permanent termination of his parental rights, Appellant had no right to pursue the collateral attack on his counsel’s performance. Accordingly, the order denying the petition for writ of habeas corpus is AFFIRMED.
WOLF and WEBSTER, JJ., concur.